DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 5-8, 12-15, and 19-20 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on January 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 10318575 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. David Sanker on January 15, 2021.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A method of managing an image catalog, performed by one or more servers, each having one or more processors and a memory, the method comprising, at the one or more servers: 
receiving reduced-resolution versions of one or more images stored in a first image database of an external service distinct from the one or more servers, and receiving a specified subject matter for the one or more images; 
for each of the received reduced-resolution versions, creating a respective index entry in the image catalog, the respective index entry comprising one or more keywords extracted from the respective reduced-resolution version by performing deep convolutional neural network trained on images corresponding to the specified subject matter; 
receiving a query from a user; 
matching the query to a first index entry in the image catalog, the first index entry corresponding to a first image stored as a full-resolution version in the first image database of the external service; 
transmitting, to an owner of the first image, a request for authorization of the user to view the first image; and 
in accordance with a determination that the user is authorized to view the first image: 

transmitting the full-resolution version of the first image to the user.  
Claims 2-4. (Canceled)  
Claim 5. (Previously Presented) The method of claim 1, wherein each index entry comprises a respective color palette for the respective reduced-resolution version.  
Claim 6. (Previously Presented) The method of claim 1, wherein each index entry comprises one or more known faces in the respective reduced-resolution version.  
Claim 7. (Currently Amended) The method of claim 1, further comprising for each respective image of the one or more images: 
identifying metadata associated with the respective reduced-resolution version, wherein the a group consisting of date or time when the respective image was created, location where the respective image was created, identification of a camera that took the respective image, and identification of camera attributes that took the respective image; and 
storing the 



Claim 8. (Currently Amended) A computer system for managing an image catalog, comprising: 
one or more processors; 
a memory; and 
one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for, at the computer system: 
receiving reduced-resolution versions of one or more images stored in a first image database of an external service distinct from the one or more servers, and receiving a specified subject matter for the one or more images; 
for each of the received reduced-resolution versions, creating a respective index entry in the image catalog, the respective index entry comprising one or more keywords extracted from the respective reduced-resolution version by performing deep convolutional neural network trained on images corresponding to the specified subject matter; 
receiving a query from a user; 
matching the query to a first index entry in the image catalog, the first index entry corresponding to a first image stored as a full-resolution version in the first image database of the external service; 
104509-5008-US3 Response to Office Actiontransmitting, to an owner of the first image, a request for authorization of the user to view the first image; and 

retrieving the full-resolution version of the first image from the first image database of the external service; and 
transmitting the full-resolution version of the first image to the user.  
Claims 9-11. (Canceled)  
Claim 12. (Previously Presented) The computer system of claim 8, wherein each index entry comprises a respective color palette for the respective reduced-resolution version.  
Claim 13. (Previously Presented) The computer system of claim 8, wherein each index entry comprises one or more known faces in the respective reduced-resolution version.  
Claim 14. (Currently Amended) The computer system of claim 8, wherein the one or more programs further comprise instructions that, execute: 
identifying metadata associated with the respective reduced-resolution version, wherein the a group consisting of date or time when the respective image was created, location where the respective image was created, identification of a camera that took the respective image, and identification of camera attributes that took the respective image; and 
storing the 
Claim 15. (Currently Amended) A non-transitory computer readable storage medium storing one or more programs configured for execution by one or more processors of a computer system for managing an image catalog, the one or more programs comprising instructions for: 
receiving reduced-resolution versions of one or more images stored in a first image database of an external service distinct from the one or more servers, and receiving a specified subject matter for the one or more images; 
for each of the received reduced-resolution versions, creating a respective index entry in the image catalog, the respective index entry comprising one or more keywords extracted from the respective reduced-resolution version by performing deep convolutional neural network trained on images corresponding to the specified subject matter; 
receiving a query from a user; 
matching the query to a first index entry in the image catalog, the first index entry corresponding to a first image stored as a full-resolution version in the first image database of the external service; 
transmitting, to an owner of the first image, a request for authorization of the user to view the first image; and in accordance with a determination that the user is authorized to view the first image: 
retrieving the full-resolution version of the first image from the first image database of the external service; and 
transmitting the full-resolution version of the first image to the user.  
Claims 16-18. (Canceled)  
Claim 19. (Previously Presented) The computer readable storage medium of claim 15, wherein each index entry comprises a respective color palette for the respective reduced-resolution version.  
Claim 20. (Currently Amended) The computer readable storage medium of claim 15, wherein the one or more programs further comprise instructions that, execute: 
identifying metadata associated with the respective reduced-resolution version, wherein the a group consisting of date or time when the respective image was created, location where the respective image was created, identification of a camera that took the respective image, and identification of camera attributes that took the respective image; and 
storing the 

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Dawson et al. (Pub. No. US 2003/0236752) teaches a system for selling goods and/or services over a communication network. The system provides an compilation of digital images that visually represent the goods and/or services to be sold. The digital images are forwarded the compilation to a requesting user over a communication network for presentation to the requesting user on a display device in a 
ii)	Garcia (Pub. No. US 2005/0007625) teaches a user processes high resolution digital images at a user computer by converting the high resolution images into low and thumbnail resolution formats and by converting the high resolution images into a JPEG format. The user also enters image related data into the user computer and creates a user database. The processed image data and the image related data are stored in the same database, i.e., a user database, and are transmitted to the host site. At the host site, the processed image data and the image related data are stored in the same database, i.e., a host database. Customers view the selected images at the host site and order desired images. The host site sends an image order to the user computer, and the user computer transmits the ordered images to an image laboratory in high resolution format for printing.
iii)	Wide (Pub. No. US 2011/0022394) teaches visual similarity analysis by receiving a stream of video content, generating interpretations of the received video content using speech/natural language processing (NLP), associating the interpretations of the received video content with images extracted from video content based on timeline, and using the interpretations to obtain interpretations of other images or other video content. 
iv)	Chechik et al. (Pub. No. US 2011/0047163) teaches a system to present video search results responsive to a user keyword query. The video hosting system uses a machine learning process to learn a feature-keyword model associating features of media content from a labeled training dataset with keywords descriptive of their 
v)	Chen et al. (Pub. No. US 2015/0296228) teaches providing users with personalized video content feeds. A multi-modal segmentation process is utilized that relies upon cues derived from video, audio and/or text data present in a video data stream. Video streams from a variety of sources are segmented. Links are identified between video segments and between video segments and online articles containing additional information relevant to the video segments. The additional information obtained by linking a video segment to an additional source of data can be utilized in the generation of personalized playlists. In the context of news programming, the dynamic mixing and aggregation of news videos from multiple sources can greatly enrich the news watching experience.
vi)	Newell et al. (Pub. No. US 2008/0304808) teaches automatically creating an image product based on media assets stored in a database. A number of stored digital media files are analyzed to determine their semantic relationship to an event and are classified according to requirements and semantic rules for generating an image product. Rule sets are applied to assets for finding one or more assets that can be include in a story product. The assets, which best meet the requirements and rules of the image product are included.

Ishii (Pub. No. US 2007/0273702) teaches an image displaying device with an image cache data storage unit, including: an image cache identifier generating unit that obtains a hash value of a fixed length from sampling data of original image data and generates an image cache identifier unique to said original image data based on the hash value of a fixed length; an image cache searching unit that checks whether image cache data to which the generated image cache identifier is added is stored in said image cache memory or not; and an image cache generating unit that, when the image cache data has been not stored in said image cache memory, generates image cache data by adding the image cache identifier generated by said image cache identifier generating unit to the original image data and stores the image cache data in said image cache memory. 
viii)	Heinrich et al. (Pub. No. US 2016/0065547) teaches remotely storing data by providing a first data file on a client computer; splitting, on the client computer, the first data file into at least two partial files; encrypting the at least two partial files with an encryption algorithm; distributing the at least two encrypted partial files in at least two remote storage locations; storing information about the at least two storage locations of the at least two encrypted partial files for a later retrieval of the at least two encrypted partial files; and storing decryption information for the decryption of the at least two encrypted partial files on the client computer. 




Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1, 5-8, 12-15, and 19-20:
In interpreting the claims discussed in the interview dated 15 January 2020, the prosecution histories of the instant application and the parent application associated with the Terminal Disclaimer above, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 8, and 15.
Other dependent claims are also allowed based on their dependencies on claims 1, 8, and 15.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                 January 15, 2020